     Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 1 of 54            FILED
                                                                     2020 Sep-01 AM 10:55
                                                                     U.S. DISTRICT COURT
                                                                         N.D. OF ALABAMA


           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ALABAMA

CARRIE JEAN HUFFMAN, AS
PERSONAL REPRESENTATIVE
OF THE ESTATE OF TERRY
TERRELL PETTIWAY,
DECEASED,

     Plaintiff,
                                  Civ. A. No.: _____________
v.
                                  JURY TRIAL DEMANDED
JEFFERSON DUNN; GRANTT
CULLIVER; EDWARD
ELLINGTON; KARLA JONES;
DEWAYNE ESTES;
GWENDOLYN GIVENS;
ANTHONY BROOKS; CEDRIC
SPECKS; KEVIN WHITE; GARY
MALONE; RUSSELL JONES;
PHILLIP DIXON; RAFAEL
SANTA-MARIA; UNKNOWN
SHIFT COMMANDERS; and
UNKNOWN CORRECTIONAL
OFFICERS,

     Defendants.



                            COMPLAINT
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 2 of 54




      Plaintiff Carrie Jean Huffman, as personal representative of the

Estate of Decedent Terry Terrell Pettiway, by her attorneys Sidley Austin

LLP and White Arnold & Dowd P.C., brings this civil rights action

pursuant to 42 U.S.C. § 1983 arising from the death of Terry T. Pettiway at

St. Clair Correctional Facility and states as follows:

                             INTRODUCTION

      1.    The Eighth Amendment to the United States Constitution

prohibits the infliction of cruel and unusual punishments. This bedrock civil

right enshrined in the Bill of Rights protects all Americans, and most

fundamentally confers on those persons who are incarcerated the right to be

free from known and unreasonable risk of serious harm while in custody.

Terry Terrell Pettiway, a 29-year-old prisoner at the notoriously violent and

unsafe St. Clair Correctional Facility (the “St. Clair Prison” or “St. Clair” or

“Prison”), was denied this most basic constitutional and human right, when,

on September 2, 2018, he was murdered by another inmate or inmates outside

a prison housing block after attempting to break up a fight. Mr. Pettiway was

repeatedly stabbed in the back and neck and left to bleed out while the

                                     -2-
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 3 of 54




housing block and the common areas around it were effectively left

completely unattended by prison staff. No Prison personnel intervened

either to prevent the altercation or provide medical assistance after the

stabbing. Mr. Pettiway was left to rely on fellow prisoners for help, who

attempted to administer CPR and transport him to the prison command

station. Sadly, their efforts were unsuccessful.

      2.    Plaintiff Carrie Jean Huffman, as personal representative of

Decedent Terry Pettiway’s estate, brings this action against Defendants for

violation of her son’s rights under the Eighth and Fourteenth Amendments

to the United States Constitution. Rather than fulfill their obligations to take

reasonable measures to protect Mr. Pettiway from violence at the hands of

other St. Clair inmates, the Defendants, acting under color of state law,

instead enabled his murder, and, by their reckless or intentional failures to

take actions to reasonably protect Mr. Pettiway from violence, deprived Mr.

Pettiway of his most fundamental constitutional rights.              Moreover,

Defendants deprived Mr. Pettiway of his right to receive medical care for a

serious medical need under the Eighth Amendment after he suffered
                                     -3-
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 4 of 54




multiple stab wounds at the hands of a fellow prisoner. Plaintiff further

brings this action for Mr. Pettiway’s wrongful death, pursuant to

Section 6-5-410 of the Alabama Code. Defendants had a duty to protect Mr.

Pettiway from known and unreasonable risks of harm, including, to say the

least, homicide by another inmate. By utterly failing to protect Mr. Pettiway

from harm that was foreseeable in the nightmare that is St. Clair, Defendants

are liable for the criminal acts of the assailant or assailants who killed Mr.

Pettiway.

      3.    Mr. Pettiway’s killing was not an anomaly. It was just another

example of the rampant and systemic violence at St. Clair, where murders,

rapes, stabbings, and beatings have become routine.        Mismanagement,

understaffing, poor leadership, overcrowding, inadequate security, and

unsafe conditions have led to an extraordinarily high homicide rate, weekly

stabbings and assaults, and a culture where violence is not adequately

controlled or prevented by those in positions of authority who are entrusted

with ensuring prisoner safety.



                                     -4-
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 5 of 54




     4.    At the time of Mr. Pettiway’s murder, these treacherous

conditions were well known to Defendants. St. Clair’s culture of extreme

and commonplace violence, mismanagement and understaffing had been

well documented in court documents, the media, and reports by non-profit

organizations, and had triggered an investigation by the United States

Department of Justice in 2016.

     5.    Instead of taking any actions that could have prevented Mr.

Pettiway’s murder, Defendants did nothing, resulting in a situation on the

day of Mr. Pettiway’s death where a single prison guard was responsible

for supervising the general population yard (the “Yard”), which was open

to every inmate from eight separate cell blocks. Unsurprisingly, when that

single guard was distracted by an incident elsewhere, he was unaware that

an altercation between two inmates had broken out near the Yard, which

Mr. Pettiway attempted to break up. When tensions escalated and Mr.

Pettiway was stabbed fourteen to seventeen times, the guards were

nowhere to be found.



                                   -5-
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 6 of 54




      6.    Defendants knew of the excessive risk of inmate-on-inmate

violence at St. Clair, which left Mr. Pettiway in substantial danger of serious

harm. Despite this knowledge, Defendants took no actions – either at a

policy level or at the prison on the day of the murder – to minimize the

severe staffing shortages, availability of weapons, and culture of violence

that caused Mr. Pettiway’s untimely death.

      7.    Accordingly, Plaintiff brings this action on behalf of Mr.

Pettiway’s estate seeking compensation to redress Defendants’ deliberate

indifference to the serious risk of harm to Mr. Pettiway’s safety and

deliberate indifference to Mr. Pettiway’s serious need for medical care,

which violated his Eighth Amendment rights under the U.S. Constitution,

and for his wrongful death under Section 6-5-410 of the Alabama Code.

                                  PARTIES

      8.    Plaintiff Carrie Jean Huffman is the duly appointed Personal

Representative of the estate of Decedent Terry Pettiway, by the Probate

Court of St. Clair County, Alabama. Mr. Pettiway was incarcerated at St.




                                     -6-
         Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 7 of 54




Clair Prison for a parole violation from September 2017 until the time of his

death.

     9.      Defendant Jefferson Dunn was the Commissioner of the

Alabama Department of Corrections (“ADOC”) at the time of Mr. Pettiway’s

murder and is a resident of the State of Alabama.

     10.     Defendant Grantt Culliver was the Associate Commissioner for

Operations for the ADOC at the time of Mr. Pettiway’s murder and is a

resident of the State of Alabama.

     11.     Defendant Edward Ellington was the Instructional Coordinator

for the Northern Region of the ADOC at the time of Mr. Pettiway’s murder

and is a resident of the State of Alabama.

     12.     Collectively, Defendants Dunn, Culliver, and Ellington are

referred to as the “Defendant Administrative Supervisors.”

     13.     Defendant Karla Jones was the Head Warden at St. Clair at the

time of Mr. Pettiway’s murder and is a resident of the State of Alabama.




                                     -7-
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 8 of 54




     14.   Defendant Dewayne Estes was the Head Warden at St. Clair

from approximately March 2015 until May 2018 and is a resident of the State

of Alabama.

     15.   Defendant Anthony Brooks was employed by the ADOC as

Assistant Warden of the St. Clair Prison at the time of Mr. Pettiway’s murder

and is a resident of the State of Alabama.

     16.   Defendant Gwendolyn Givens was employed by the ADOC as

Assistant Warden at St. Clair Prison at the time of Mr. Pettiway’s murder

and is a resident of the State of Alabama.

     17.   Defendant Cedric Specks was employed by the ADOC as

Assistant Warden of the St. Clair Prison until May 2018 and is a resident of

the State of Alabama.

     18.   Defendant Kevin White was employed by the ADOC as a

Captain at St. Clair Prison at the time of Mr. Pettiway’s murder and is a

resident of the State of Alabama




                                    -8-
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 9 of 54




     19.   Defendant Gary Malone was employed by the ADOC as a

Captain at St. Clair Prison at the time of Mr. Pettiway’s murder and is a

resident of the State of Alabama.

     20.   Defendant Russell Jones was employed by the ADOC as a

Lieutenant at St. Clair Prison at the time of Mr. Pettiway’s murder and is a

resident of the State of Alabama. Upon information and belief, Defendant

Russell Jones was the on-duty Shift Commander at the time Mr. Pettiway

was attacked.

     21.   Defendant Phillip Dixon was employed by the ADOC as a

Sergeant at St. Clair Prison at the time of Mr. Pettiway’s murder and is a

resident of the State of Alabama.

     22.   Defendant Rafael Santa-Maria was employed by the ADOC as a

Sergeant at St. Clair Prison at the time of Mr. Pettiway’s murder and is a

resident of the State of Alabama. Upon information and belief, Defendant

Santa-Maria was on duty at the time Mr. Pettiway was attacked.




                                    -9-
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 10 of 54




      23.   Defendants Unknown Shift Commanders were the shift

commanders on duty in the L/M and P/Q Blocks at the St. Clair Prison on

the date of Mr. Pettiway’s murder on September 2, 2018.

      24.   Plaintiff refers collectively to Defendants Karla Jones, Estes,

Givens, Brooks, Specks, White, Malone, Russell Jones, Dixon, Santa-Maria

and Unknown Shift Commanders as “Defendant Prison Supervisors.”

      25.   Defendants Unknown Correctional Officers were correctional

officers at the St. Clair Prison at the time of the events at issue in Plaintiff’s

Complaint. Defendants Unknown Correctional Officers were responsible

for supervising and monitoring Mr. Pettiway’s housing unit and the areas

where these events took place at the St. Clair Prison on September 2, 2018.

      26.   Plaintiff refers collectively to Defendants Dunn, Culliver,

Ellington, Karla Jones, Estes, Givens, Brooks, Specks, White, Malone,

Russell Jones, Dixon, Santa-Maria, Unknown Shift Commanders, and

Unknown Correctional Officers as “Defendants.”




                                      - 10 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 11 of 54




      27.   Plaintiff sues each of the Defendants in his or her individual

capacity unless otherwise noted. Each of the Defendants acted under color

of state law when engaging in the misconduct described herein.

                      JURISDICTION AND VENUE

      28.   This Court has subject-matter jurisdiction over this action under

28 U.S.C. § 1331 and 28 U.S.C. § 1343(a)(3) because this action is brought

under 42 U.S.C. § 1983, seeking damages for Defendants’ violations of the

constitutional rights of Decedent Terry Terrell Pettiway. This Court has

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367(a).

      29.   Venue appropriately lies in this judicial district under 28 U.S.C.

§ 1391(b)(2) because a substantial part of the events and omissions giving

rise to the claims presented in this case occurred in the Northern District of

Alabama.

                        FACTUAL ALLEGATIONS

A.    Decedent Terry Terrell Pettiway

      30.   Terry Terrell Pettiway was born on July 25, 1989, in

Montgomery, Alabama, to Carrie Jean Huffman, the Administrator of his


                                    - 11 -
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 12 of 54




estate and the Plaintiff in this case concerning the murder of her son while

incarcerated at St. Clair.

      31.   Growing up, Mr. Pettiway attended Branch Grove Baptist

Church with his mother. He attended school through the 10th grade and

was described by family members as a good father and someone who was

always willing to help others.

      32.   In 2017, Mr. Pettiway was arrested while on probation and

ordered to serve the remainder of his original sentence in prison.

      33.   Upon information and belief, despite Mr. Pettiway’s low level

custody designation, he was assigned to serve his sentence at St. Clair,

which is a “close custody” facility, the highest possible custody level for a

prisoner in the ADOC system, reserved for the most dangerous and violent

inmates.

      34.   Moreover, at St. Clair, Mr. Pettiway was assigned to the Q

housing block, which is designated for particularly violent and hostile

inmates who pose a heightened risk of behavioral problems.



                                   - 12 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 13 of 54




     35.   At the time of his death at St. Clair, Mr. Pettiway was father to

three young children, Terriana, now age 12, Aiden, now age 4, and

Ja’Terrica, now age 2.

     36.   At the time of his death while incarcerated at St. Clair, Mr.

Pettiway was a mere two weeks away from parole eligibility.

     37.   At the time of his death while incarcerated at St. Clair, Mr.

Pettiway and his brother Terrance were looking forward to working

together to build a trucking business following his release. Mr. Pettiway

was looking forward to getting his post-prison life on a good and law-

abiding path.

B.   While attempting to intervene in an altercation, Mr. Pettiway was
     stabbed repeatedly outside the unsupervised P/Q housing block at
     St. Clair Prison, and left to die with no Prison staff at hand.

     38.   The factual allegations in Paragraphs 39 through 49 are based

upon Plaintiff’s information and belief.

     39.   On the afternoon of September 2, 2018, Mr. Pettiway witnessed a

verbal altercation between two inmates in the area just outside the P/Q cell

block’s entrance to the Yard. This argument was the continuation of a

                                   - 13 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 14 of 54




broader conflict between rival gang members that had been escalating over

the course of the day.

      40.   Despite the increasing tensions amongst the prison population,

there were only a total of four guards assigned to monitor the P/Q cell block

and the Yard. A “cubicle officer,” a guard stationed in a protected office

tasked with observing prisoner movements via line of sight and inoperative

cameras, was assigned to monitor the approximately 96 inmates in the Q

block and another was assigned to monitor the 96 inmates in the P block;

another “rover” guard was responsible for monitoring approximately 192

inmates in both the P and Q blocks; and finally, a single officer was assigned

to patrol the entire Yard, which sits in the middle of the eight general

population blocks and can be accessed by more than 750 general population

inmates.

      41.   However, at the time this argument broke out, the officer

assigned to the Yard, Defendant Unknown Correctional Officer, had been

occupied responding to another incident in a different area. As a result, the

Yard was left unsupervised with no one to address the escalating situation
                                    - 14 -
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 15 of 54




outside the P/Q housing unit. Meanwhile, the “cubicle officers,” Defendant

Unknown Correctional Officers, could not see the altercation from their

posts, and the roving officer, Defendant Unknown Correctional Officer, was

not in the vicinity.

      42.   With no St. Clair personnel present to address the altercation, Mr.

Pettiway attempted to intervene in the altercation outside the P/Q block in

the hopes of de-escalating the situation. However, his attempt to mediate

resulted in a disagreement between himself and another inmate who is

suspected to be Gerard Pruitt. Mr. Pruitt has been indicted by a Grand Jury

for Mr. Pettiway’s death and is scheduled to be tried in September 2020.

      43.   As the argument between Mr. Pettiway and Pruitt continued to

escalate, a large group of inmates began to gather around the two men,

suspecting that the altercation would soon turn violent. Still, none of the St.

Clair prison staff, including Defendant Unknown Correctional Officers,

intervened or were present.

      44.   Ultimately, the argument between Mr. Pettiway and Pruitt

became violent. Pruitt and/or one or more additional assailants stabbed Mr.
                                    - 15 -
        Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 16 of 54




Pettiway fourteen to seventeen times in his back and neck. Mr. Pettiway

was not the aggressor in the altercation and was attempting to walk away

when he was stabbed in the back.

        45.   Mr. Pettiway was left bleeding out on the porch. Still, no prison

guard responded. In fact, instead of St. Clair personnel, it was fellow

inmates who took it upon themselves to try to save Mr. Pettiway. Seeing

Mr. Pettiway’s grave condition and that no help was coming, the inmates

placed Mr. Pettiway on a garbage cart and wheeled him toward the prison

command station.

        46.   At least 10 minutes after Mr. Pettiway had been wounded,

Defendant Unknown Correctional Officer finally responded.                Once

Unknown Correctional Officer arrived, he accompanied the large group of

inmates transporting Mr. Pettiway to the command station on the garbage

cart.

        47.   Once at the command station, St. Clair personnel refused to

attend to Mr. Pettiway’s injuries. Instead, fellow inmates attempted to treat

Mr. Pettiway by dressing his wounds and administering CPR.
                                     - 16 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 17 of 54




     48.   At some point thereafter, Defendant Dixon and another officer,

Defendant Unknown Correctional Officer, arrived. Mr. Pettiway’s injuries

were too severe to be addressed at the Prison, and the officers arranged for

Mr. Pettiway to be taken to a hospital.

     49.   Mr. Pettiway was pronounced dead at St. Vincent’s East

Hospital at 6:32 pm. Plaintiff and her family members were notified of her

son’s death by other inmates at St. Clair, not by Prison personnel.

C.   Defendants had knowledge of the commonplace violence and
     deficient inmate supervision at St. Clair Prison.

     50.   Deadly interactions between inmates such as the one that took

Mr. Pettiway’s life are not the exception at St. Clair. They have been the

well-documented norm for years.

     51.   St. Clair is part of an Alabama prison system that has been

described in the media as “a slaughterhouse.”

     52.     As the United States Department of Justice (the “DOJ”) has

noted, in 2019, just 6 months after Mr. Pettiway’s murder, Defendant Dunn

admitted that “that the current level of violence [in Alabama prisons] is


                                   - 17 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 18 of 54




‘unacceptably high.’” As Defendant Dunn acknowledged even earlier, in

2017, and as The New York Times reported, it “wo[uldn’t] be long until

[Alabama prisons were] the most understaffed and most violent.”

      53.   Defendant Culliver testified at deposition (Culliver Tr. 298:11-

18) in 2016 in Duke v. Dunn, 4:14-CV-1952-VEH (the “Duke Litigation”) that

“St. Clair is on the radar, particularly because of the number of incidents

that we have, the amount of violence that we have there . . . .”

      54.   Nationally-recognized corrections expert Steve J. Martin

examined the conditions at the St. Clair Prison and opined in a 2016 expert

report in the Duke Litigation: “The frequency of assaults resulting in life-

threatening injuries is quite simply among the highest I have observed in

my 43-year career in corrections.”

      55.   In 2016, the DOJ initiated a Civil Rights of Institutionalized

Persons Act (“CRIPA”) investigation of Alabama prisons. In April 2019, the

DOJ released its findings from that investigation (the “2019 DOJ Report”),

in which it concluded that, between 2016 and 2018, which includes the time

period Mr. Pettiway was housed and killed in St. Clair Prison, violence and
                                     - 18 -
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 19 of 54




crime were so pervasive and extreme, and mismanagement was so

egregious at Alabama prisons, including St. Clair, that there was

“reasonable cause to believe . . . . the conditions in Alabama’s prisons for

men violate the Eighth Amendment of the U.S. Constitution.”

      56.   In particular, the DOJ found that “[t]he conditions in Alabama’s

prisons are objectively unsafe, as evidenced by the high rate of prisoner-on-

prisoner homicides and violence, including sexual abuse,” and that

understaffing, overcrowding, corruption, and the prevalence of contraband

in Alabama prisons all lead to the finding that “ADOC fails to protect

prisoners from serious harm and a substantial risk of serious harm.”

      57.   The 2019 DOJ Report described how officials and guards at

Alabama prisons, including Defendants, knew about the violence,

contraband, and corruption at the St. Clair Prison well before the DOJ

initiated the investigation in 2016.

      58.   The conditions at St. Clair leading up to and at the time of Mr.

Pettiway’s murder are not only consistent with the DOJ’s conclusions, but

are clearly some of the worst in the ADOC prison system, leading to a
                                       - 19 -
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 20 of 54




well-documented label as one of the most dangerous prisons in America, as

reported in publications such as The New York Times, Vice, Mother Jones, and

Splinter.

      59.   Since 2010, reported assaults at the St. Clair Prison have

increased dramatically. In 2010, inmates reported 28 assaults; in 2011, 57

assaults; in 2012, 90 assaults; in 2013, 101 assaults; in 2014, 111 assaults; in

2015, 172 assaults; and in 2016, 240 assaults (marking an almost ten-fold

increase in the number of reported assaults over a period of six years). By

September 2018, inmates had reported a total of 122 assaults for the first

nine months of that calendar year.

      60.   Among the 35 prisoner homicides committed in Alabama

prisons between 2013 and 2018, 9 occurred in St. Clair.

      61.   In 2014, the Equal Justice Initiative (“EJI”) reported that the

homicide rate for the St. Clair Prison was approximately 232.4 per 100,000

inmates. This represented a homicide rate 33 times higher than the national

homicide rate for state prisons in 2014 of approximately seven homicides

per 100,000 inmates, as reported by the U.S Bureau of Justice Statistics. In
                                     - 20 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 21 of 54




2018, the year of Mr. Pettiway’s murder, the homicide rate at St. Clair

increased to approximately 418 homicides per 100,000 incarcerated people,

which is more than 50 times higher than the reported national average for

state prisons in 2016—the most recent year for which this figure has been

calculated—of 8 homicides per 100,000 prisoners.

      62.   According to the Alabama Department of Corrections’ own

statistical report, in September 2018 alone, the month Mr. Pettiway was

murdered, there was an additional inmate-on-inmate homicide, 11 assaults

involving inmates and/or staff, and a prisoner suicide. By the end of

September 2018, the Associated Press reported that St. Clair accounted for

half of the year-to-date homicides occurring in the ADOC system.

      63.   Defendants were aware of these reports of violence as they are

publicly available and reviewed by St. Clair staff. Defendant Culliver, for

example, testified at his deposition in the Duke Litigation that he reviews

monthly statistical reports from each facility and investigative reports that

detail violence and assaults at St. Clair, and that incident reports, including



                                    - 21 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 22 of 54




those that involve homicides, are circulated to officers, the Warden and the

Commissioner. (Culliver Tr. at 24:17 to 28:22).

     64.   In October 2014, EJI filed a class action lawsuit on behalf of

inmates at the St. Clair Prison, seeking injunctive relief to reduce the

ongoing violence at the St. Clair Prison, Duke v. Dunn, 4:14-CV-1952-VEH

(N.D. Ala.). Defendants Carter, Dunn and Malone all were named as

defendants and were served in that lawsuit.

     65.   The Duke Complaint, as amended, described the policies and

practices fueling the outbreak of violence at the St. Clair Prison, including

the failure of Defendant Administrative Supervisors and Defendant Prison

Supervisors to address the widespread proliferation of contraband weapons

at St. Clair. The lawsuit also recounted the creation of a dangerous culture

of violence and abuse, the failure to appropriately respond to violence and

rape, and inadequate staffing, supervision, and monitoring of St. Clair.

     66.   Inmates at St. Clair have ready access to weapons. In 2017, The

New York Times reported that the estimated percentage of inmates at St. Clair



                                   - 22 -
        Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 23 of 54




that are armed with some kind of weapon “run from well over half to just

about everyone.”

        67.   In a January 2017 report in the Montgomery Advertiser, former St.

Clair correctional officer Jonathan Truitt was quoted as stating that weapon

contraband was “out of control” and that inmates were “assaulted in every

way imaginable.” Truitt noted that a single 24-person cell block at the St.

Clair Prison could contain “30 to 40” contraband knives. Between 2015 and

2017, Prison personnel found ammunition and firearms at least three times

at the St. Clair Prison. As the 2019 DOJ Report noted, a weapon that was

essentially a small sword was recovered at St. Clair in 2017.

        68.   Knives   and   other   prison-made weapons        are common

throughout the St. Clair Prison and, upon information and belief, have been

used in approximately 150 murders and assaults at St. Clair Prison since

2015.

        69.   At the time of Mr. Pettiway’s murder, it was common

knowledge among staff at the St. Clair Prison that the inmate population



                                      - 23 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 24 of 54




was heavily armed, and that some Prison personnel actually encouraged

inmates to obtain and use weapons.

           a. For example, WBRC reported that Prison personnel sold two

              St. Clair inmates hacksaw blades, bolt cutters, and a

              handgun that they then used to escape in 2017.

           b. Similarly, an inmate who was later stabbed repeatedly by

              another inmate alleged in his complaint against St. Clair that

              “[w]hen [he] arrived at St. Clair, a correctional officer

              immediately told him about the rampant violence at St. Clair

              and advised him that he would need a knife.”

           c. Inmate Robert Woods was reassigned by an officer to a

              violent block where he was vulnerable because of his

              advanced age at the time and physical disability. When he

              expressed fear for his safety to the officer, the officer

              responded that he would get Mr. Woods a knife if he did not

              already have one. When Mr. Woods later requested again to

              be moved from the block after he was the victim of a theft,
                                  - 24 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 25 of 54




               the officer responded by placing several box cutters on a

               table and telling Mr. Woods to make a knife to protect

               himself.

      70.   One former correctional officer, David Ellis, recalled to a WBRC

reporter seeing knives made out of vent slats, ice picks sharpened from

copper plumbing rods, and homemade zip guns fashioned with a wooden

block, a nail, rubber bands, and a bullet.

      71.   Mr. Ellis recalled further to WBRC an encounter with an inmate

carrying a sword inside the St. Clair Prison in 2017. Mr. Ellis stepped into

the G-Gate “guard shack,” and two minutes later an inmate was standing

outside pointing a sword toward Mr. Ellis’s chest.

      72.   The foregoing facts demonstrate that Mr. Pettiway and his

fellow prisoners effectively lived in a war zone where violence and the

threat of serious injury were constant. Each of the foregoing facts is publicly

available and each Defendant was personally aware of the substantial risk

of violence inmates faced each day just by being incarcerated at St. Clair

Prison due to the proliferation of weapons and lack of supervision.
                                    - 25 -
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 26 of 54




Nevertheless, each Defendant deliberately failed to take reasonable steps to

address and reduce the risk of violence.

D.    Defendants were aware of and ignored critical staffing shortages
      and deficiencies in policies and procedures to protect inmates.

      73.    As documented in the 2019 DOJ Report, and known by all

Defendants, the St. Clair Prison was dangerously understaffed at the time

of Mr. Pettiway’s murder.

      74.    The 2019 DOJ Report notes that, as of June 2018 —just three

months prior to Mr. Pettiway’s murder—St. Clair Prison employed a mere

28% of its authorized correctional officers, which posed a severe

understaffing problem.

      75.    Defendant Culliver testified at deposition in 2016 in the Duke

Litigation (Culliver Tr. at 114:6-8) that, at St. Clair, “The staffing is short; the

staffing is less than desirable; we need to augment this staffing.”

      76.    Because of this severe understaffing, the limited number of

correctional officers employed at the St. Clair Prison were overworked.




                                       - 26 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 27 of 54




     77.      For example, ABC 33/40 reported that one St. Clair captain

worked so much overtime that he received the most overtime pay of any

Alabama state employee for four consecutive years. In 2017, that captain

made a total of almost $121,000, nearly as much as the Governor of

Alabama’s salary. The officer’s base salary was approximately $38,000.

     78.   The chronic understaffing, and the overworking of that staff, at

St. Clair Prison interfered with critical security functions, including

monitoring of inmates and conducting regular prison-wide searches for

contraband.

     79.   The general population housing units at St. Clair generally

house approximately 96 inmates, with a single correctional officer assigned

to supervise the entire block from a protected “cubicle.” This “cube,” which

has windows that give the officer limited sight lines into both sides of the

block, leaves much of the block and the Yard outside of the officer’s vision.

     80.   Upon information and belief, although St. Clair has installed

cameras to cover the areas that cannot be seen from the cube, those cameras



                                    - 27 -
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 28 of 54




rarely if ever are operational due to malfunction and/or damage

intentionally inflicted by prisoners.

      81.   Normally, an officer is also assigned as a “rover” to patrol the

housing blocks. However, because of a dangerous level of understaffing at

the St. Clair Prison, rover officers are often pulled away from patrolling in

order to escort inmates and to serve in other capacities.

      82.   The correctional officer stationed in the “cube” typically was the

only officer monitoring Mr. Pettiway’s housing unit. These officers were at

times absent, asleep, or otherwise not paying attention to the inmates they

were monitoring. Defendant Culliver testified at deposition in the Duke

Litigation (Culliver Tr. at 160:17-22) that searches of inmates’ cells are “not

being conducted every day . . . . I didn’t do the cell searches the day that I

worked.” Defendant Culliver further testified (Culliver Tr. at 162:6-17), “It’s

very important for us to do the searches. It’s also difficult for us to do

searches -- it's difficult for us to do searches when our staffing situations are

challenged.” And Defendant Culliver testified (Culliver Tr. at 166:19 to



                                     - 28 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 29 of 54




167:6) that “[f]or my comfort level, that [amount of searching] would not be

adequate.”

     83.     Defendant Administrative Supervisors and Defendant Prison

Supervisors are well aware of the understaffing at St. Clair Prison, and were

so aware at the time of Mr. Pettiway’s death. As reported by The New York

Times, before Mr. Pettiway’s murder Defendant Dunn acknowledged, at St.

Clair and other prisons, “[T]he fundamental, systemic problem is a

combination of lack of staff and overcrowding.”

     84.     The 2019 DOJ Report described the acute awareness of

Defendant Dunn and the ADOC of the substantial risk of harm caused by

dangerous level of understaffing.

     85.     Defendants further knew about the St. Clair Prison’s staff and

security deficiencies from the contemporaneous Duke Litigation, which

addressed in detail the broken locks, understaffing, blind spots, and the

inadequate supervision of staff at the St. Clair Prison.      These failures

contributed to numerous violent incidents, many of which were stabbings



                                    - 29 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 30 of 54




that resulted in serious injury or death, including the following examples

detailed in the Duke Litigation:

            a. Upon information and belief, in June 2014, Derrick White,

               who lived in P block, was assaulted in the hallway between

               P and Q blocks during a movement time by a prisoner who

               was not assigned to either block. There were no officers

               present when Mr. White was assaulted. He was strangled

               and then dragged while unconscious into the showers in Q.

               He was in the showers from approximately 7:30 a.m. until 1

               p.m. and was never found by staff, despite the fact that, upon

               information and belief, a count was conducted during the

               time he was missing.

            b. In 2013, a prisoner was stabbed multiple times with an ice

               pick in the St. Clair gym that was left completely

               unsupervised by St. Clair staff. Then, upon information and

               belief, in 2014, that same prisoner was attacked again by

               another inmate, resulting in a section of his ear being cut off.
                                    - 30 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 31 of 54




            c. In March 2015, an inmate spent three nights in the infirmary,

               received 13 staples in his head and suffered a collapsed lung

               after being stabbed in the middle of the day in the Yard.

               Because no officers were present in the Yard, that inmate

               was forced to go into the cell block and inform the cube

               officer before he received any help.

     86.   Defendants knew of multiple security deficiencies that, when

coupled with understaffing, created a substantial risk of harm to inmates:

(a) faulty locking mechanisms on the majority of cell doors; (b) blind spots

in the housing areas due to limited sight lines; and (c) the lack of

surveillance cameras and mirrors.

     87.   Defendants knew that the combination of these security

deficiencies gravely contributed to numerous violent incidents in the years

preceding Mr. Pettiway’s murder. Defendants also knew that their failure

to adequately supervise inmates created a dangerous environment

conducive for inmates to assault and murder other inmates, such as the

violent murder of Mr. Pettiway. Moreover, the lack of adequate staffing
                                    - 31 -
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 32 of 54




contributed to defendants’ failure to attend to Mr. Pettiway’s serious need

for medical attention after he was stabbed.

      88.   Despite knowledge that existing policies and practices were

deficient and created a substantial risk of harm to inmates, defendants failed

to take any meaningful corrective action.

      89.   Tellingly, in June 2016, the same month that Defendant Culliver

acknowledged that staffing at St. Clair was “short,” “less than desirable”

and in need of “augment[ing],” the ADOC’s own report showed that only

111 correctional officers were employed at St. Clair, which constituted 44%

of its authorized correctional officers at the time. As of September 30, 2018,

the same month as Mr. Pettiway’s murder, a Quarterly Staffing Report

showed that the number of employed correctional officers had dropped to

a total of 83, a mere 28% of St. Clair’s authorized correctional officers.

      90.   Thus, Defendants chose to leave inmates exposed to a

continuing risk of serious harm as a result of chronic understaffing and

deficiencies in policies and procedures to protect inmates, exhibiting

deliberate indifference to their safety.
                                     - 32 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 33 of 54




E.   Defendants perpetuated a culture of violence at St. Clair Prison.

     91.   Defendants also perpetuated the culture of violence at St. Clair

described above by engaging in violence themselves, tolerating and

condoning violence by staff members, failing to discipline prisoners for

violent acts, and refusing to discipline correctional officers for using

excessive force against prisoners. Upon information and belief, based on

evidence in the Duke Litigation, the following are illustrative examples of

Defendants’ wrongful conduct in this respect:

            a. In March 2014, after an inmate informed Captain Sanders

               that he was experiencing issues with another inmate,

               Sanders replied “you’re a big dude; kill him or kill

               yourself.”

            b. In October 2014, correctional officers beat one prisoner after

               Defendant Malone told them to “beat his ass” in response

               to a report that the prisoner had gotten into an altercation

               with another inmate.




                                   - 33 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 34 of 54




           c. In September 2015, on the segregation yard, Defendant

              Malone struck an inmate with his flashlight more than ten

              times while the inmate’s hands were handcuffed behind his

              back because the inmate did not get to the ground quickly

              enough when commanded, causing the inmate to bleed out

              of his head and rendering him unconscious.

           d. In July 2015, several officers assaulted an inmate in the C-2

              block of segregation. The officers handcuffed the inmate

              with his hands behind his back, threw him to the ground,

              and kicked him. After not providing the inmate with

              medical treatment, the officers held him in a temporary

              holding cage outside the segregation unit for

              approximately eight hours.

     92.   On July 23, 2020, the Department of Justice supplemented the

2019 DOJ Report with an additional report (the “2020 DOJ Excessive Force

Report”), which provided the DOJ’s conclusions regarding the use of

excessive force in Alabama prisons in connection with its CRIPA
                                  - 34 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 35 of 54




investigation. In that report, the DOJ concluded that the continual use of

excessive force occurring within Alabama’s prisons gave rise to systemically

unconstitutional conditions.

      93.   The 2020 DOJ Excessive Force Report provides a horrifying

picture of abuse by prison staff on inmates, including at St. Clair.

            a. For example, in 2016, a handcuffed prisoner was attacked by

               a “mob of officers,” and beaten with batons, punched and

               stomped on over the objections of a lieutenant and a

               sergeant.

            b. The DOJ also detailed another example from May 2018, four

               months before Mr. Pettiway was killed, where a St. Clair

               corrections officer slapped an inmate, causing swelling to his

               face and bruising around his eyes, merely for failing to put

               on clothing when asked.

      94.   Multiple additional examples of violent acts by St. Clair

personnel, documented in the media and legal documents, demonstrate that

the Defendants were aware of, and even participated in, the violent culture
                                    - 35 -
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 36 of 54




that enabled Mr. Pettiway’s murder. In January 2019, for example, a video

posted on YouTube showed two St. Clair guards, including a segregation

unit supervisor, savagely beating a mentally ill prisoner who had just told

officers he was going to kill himself and requested to see mental health staff.

In response, as Unheard Voices OTCJ reported, the supervisor’s reprimand

consisted of merely being transferred from the segregation unit and instead

assigned as a supervisor of the general population units.

      95.   Additionally, as detailed above, instead of actually addressing

threats or other security issues faced by inmates, St. Clair personnel

encouraged prisoners to arm themselves with knives.             Indeed, upon

information and belief, prison staff have been a central source of weapons

for inmates.

F.    Defendants’ deliberate indifference caused Mr. Pettiway’s murder.

      96.   Each Defendant was in a position to take actions that could have

prevented Mr. Pettiway’s murder, but, through deliberate indifference,

failed to do so.



                                    - 36 -
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 37 of 54




      97.   Instead, and in spite of the Duke Litigation, the DOJ

investigation, the myriad public scrutiny of St. Clair conditions, and their

own personal observations of St. Clair conditions, Defendants failed to take

reasonable, necessary, and appropriate steps to remedy the dangerous

conditions at St. Clair, with the result that violence at the prison continued

to escalate and culminated in the death of Mr. Pettiway.

             i. Defendant Administrative Supervisors

      98.   Defendants Dunn, Culliver and Ellington had supervisory

responsibilities over the ADOC, including control over policies and

practices relating to St. Clair security, operations, staffing and training.

      99.   Defendant Dunn, as ADOC Commissioner, is the highest-

ranking official in the ADOC and was responsible for the direction,

supervision, and control of the ADOC.

      100. Defendant Culliver, as Associate Commissioner for Operations,

was responsible for ensuring the effective and safe daily operations of

prison facilities, including overseeing institutional security, staffing,

Institutional Coordinators, Correctional Emergency Response Teams, the
                                     - 37 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 38 of 54




Classification Review Board, the Training Division, and the Transfer

Division.

      101. Defendant Ellington, as Instructional Coordinator for the

Northern Region of the ADOC, was responsible for overseeing the St. Clair

Prison Warden’s management of the Prison’s operations, safety, and

security.

      102. With knowledge of the extreme violence, mismanagement, and

understaffing that plagued St. Clair, Defendant Administrative Supervisors

could have implemented policies and practices to ensure adequate staffing,

adequate supervision, monitoring and training, curtail the widespread

availability of contraband weapons and dangerous housing assignments,

and reduce violence at St. Clair.

      103. Instead, Defendant Administrative Supervisors and Defendant

Prison Supervisors fostered and enabled the accumulation of weapons

through at least the following procedures and practices: (a) the

encouragement of violence; (b) inadequate staffing; (c) inadequate

patrolling; (d) inadequate monitoring of St. Clair housing blocks; (e)
                                    - 38 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 39 of 54




inadequate search procedures; (f) inappropriate responses when weapons

were recovered; and (g) failure to take corrective action in response to high

rates of violence and assaults.

      104. Specifically, the Administrative Defendants could have and

should have taken actions to ensure that inmates like Mr. Pettiway’s killer

did not have access to weapons, that multiple guards were assigned to the

P/Q and L/M housing blocks and the Yard, that guards were not asleep

while on duty, and that additional guards would be near enough to defuse

violent altercations that had grown commonplace and subsequently

administer any necessary medical aid. Any one of those actions would have

greatly diminished the likelihood of Mr. Pettiway’s murder. Accordingly,

the deliberate indifference of the Administrative Defendants to the well-

documented issues at St. Clair caused the murder of Mr. Pettiway.

            ii.   Defendant Prison Supervisors

      105. Defendants Karla Jones and Estes, as Wardens of the St. Clair

Prison, were responsible for the day-to-day operations of the Prison, the

safety and security of all inmates at the Prison, and the supervision of all
                                   - 39 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 40 of 54




subordinate employees. Defendants Karla Jones’ and Estes’ responsibilities,

when each served as Warden, included ensuring adequate supervision and

monitoring of inmates, adequate classification of inmates, appropriate

housing assignments for inmates, adequate staffing levels, appropriate

discipline and deterrence of inmate and staff misconduct, adherence by staff

to search protocols, adequate implementation of internal security audits,

and proper installation, repair, and maintenance of locks, cameras, and

other security devices necessary for safety and security.

      106. Defendant Givens, as Assistant Warden of the St. Clair Prison,

had monitoring and oversight responsibilities at St. Clair that included the

classification and housing assignment process at St. Clair, investigations

into inmate-on-inmate assaults, and reviewing and approving all

disciplinary and incident reports at the prison.

      107. Defendants Brooks and Specks, as Assistant Wardens of St.

Clair, had oversight responsibilities at St. Clair that included contraband

searches; investigations into inmate and employee misconduct; reviews of



                                    - 40 -
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 41 of 54




such investigations; oversight of inmate movement, including to and from

recreation; and safety and security during certain shifts.

      108. Defendants White and Malone, as Captains, were responsible

for the safety of all inmates at the prison and the supervision of all security

activities and subordinate employees. As a Captain of General Population,

Defendant Malone’s duties included authorizing all housing assignments at

the St. Clair Prison.

      109. Defendants Russell Jones, as Lieutenant, Dixon and Santa-

Maria, as Sergeants, and Unknown Shift Commanders were responsible for

staffing the housing units where Mr. Pettiway was murdered; overseeing

subordinates who supervised Mr. Pettiway’s housing unit; and ensuring

that security checks were completed in Mr. Pettiway’s housing unit.

      110. Mr. Pettiway was vulnerable to attack because of frequent

violence at St. Clair; Defendants Unknown Correctional Officers’ failure to

monitor the housing units; and Defendant Prison Supervisors’ failure to (a)

install an intercom system, cameras, or mirrors to alert other officers about

activities in the housing blocks, (b) adequately staff the Prison, and (c)
                                    - 41 -
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 42 of 54




institute and enforce patrolling policies to combat the pervasive risk of

violence inside the St. Clair Prison.

      111. Defendant Prison Supervisors failed to sufficiently staff the

prison; failed to maintain adequate security cameras; failed to position

correctional officers such that they had adequate sight lines into each

housing block and the Yard; and failed to institute and enforce patrolling

policies by assigning adequate numbers of correctional officers to

consistently patrol the housing blocks.

      112. For example, security staff at St. Clair did not regularly conduct

prison-wide searches and other standard prison search protocols and

procedures to root out contraband. Upon information and belief, Defendant

Karla Jones chose not to conduct any internal security audits of St. Clair’s

compliance with search protocols and the level of safety at the institution.

      113. Defendant Prison Supervisors also turned a blind eye to

noncompliance with search protocols at St. Clair.




                                        - 42 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 43 of 54




      114. Upon information and belief, when Defendant Prison

Supervisors recovered weapons from inmates, they responded with

indifference, often declining to discipline inmates found with knives.

      115. After Defendant Dunn became the Commissioner, he failed to

take corrective actions to reduce the substantial risk of harm facing inmates

at St. Clair. He also failed to instruct Defendant Karla Jones to implement

reforms to improve safety following her appointment as Warden of the St.

Clair Prison.

      116. As with Defendant Administrative Supervisors and other

Defendant Prison Supervisors, Defendant Karla Jones failed to take

corrective action to improve safety at the St. Clair Prison.

      117. Defendants Unknown Correctional Officers stationed in the

vicinity of the Yard and Mr. Pettiway’s housing block on the day of Mr.

Pettiway’s murder either recklessly failed to monitor the Yard and the

housing block, or deliberately ignored the murder while it was happening.

      118. As a result of the failures of the Administrative Defendants and

the Supervisory Defendants, upon information and belief, at the time of Mr.
                                     - 43 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 44 of 54




Pettiway’s murder, only one ADOC officer was responsible for monitoring

the Yard, and that ADOC officer was responding to a gang-related

altercation in block L/M while Mr. Pettiway was being murdered outside

housing block P/Q. Upon information and belief, as a result, no officers

were on hand to provide immediate medical care or summon additional

assistance. Instead, Mr. Pettiway and a group of prisoners were left to fend

for themselves after his stabbing.

                           CAUSES OF ACTION

                              COUNT ONE
   Violation of the Eighth and Fourteenth Amendments to the United
                 States Constitution and 42 U.S.C. § 1983
                        (Against All Defendants)

      119. Plaintiff incorporates by reference each and every allegation

contained in paragraphs 1-118 as if set forth fully herein.

      120. Plaintiff, as the personal representative of the estate of Decedent

Terry Terrell Pettiway, brings this claim against Defendants for depriving

Mr. Pettiway of the right to be free from known and unreasonable risk of

serious harm while in ADOC custody, in violation of the Eighth

Amendment.
                                     - 44 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 45 of 54




      121. Defendants, while acting under the color of state law, recklessly

or intentionally deprived Mr. Pettiway of his rights under the Eighth

Amendment to the United States Constitution. Defendants failed to take

reasonable measures to protect Mr. Pettiway from violence at the hands of

other St. Clair Prison inmates.

      122. The prison conditions at St. Clair, specifically the normalized

culture of violence, chronic understaffing and lack of inmate supervision,

inoperative locks, the presence of blind spots, and ready access to weapons,

posed a substantial risk of serious harm to Mr. Pettiway.

      123. Defendants knew of this substantial risk. The substantial risk of

serious harm at St. Clair has been well-documented in the press, in legal

actions, including prior lawsuits filed against multiple Defendants, has been

clearly acknowledged by the United States Department of Justice and is

readily apparent to any individual present on the grounds of St. Clair.

Moreover,    Defendants     and/or    their   subordinates   have    explicitly

acknowledged the substantial risk of harm at St. Clair both in the press and in

testimony.
                                     - 45 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 46 of 54




      124. Defendants consciously disregarded this substantial risk by

failing to respond in an objectively reasonable manner to reduce the risk of

harm at St. Clair, including but not limited to, failing to enact or follow

reasonable policies and procedures designed to provide adequate security

and supervision; failing to properly staff the St. Clair Prison with prudent

and well-trained correctional officers; failing to address known security

deficiencies, such as lack of intercoms, operative security cameras, and

mirrors; and exacerbating the risk and condoning the conduct and

conditions creating this substantial risk of serious harm.

      125. Defendants knew that, by their failure to act, St. Clair Prison’s

dangerous conditions would be insufficient to provide Mr. Pettiway with

reasonable protection from violence.

      126. In engaging in this unlawful conduct, Defendants were not

acting within their discretionary authority, and their conduct violated

clearly established rights, including Mr. Pettiway‘s constitutional right to be

protected from physical assault by other inmates.



                                    - 46 -
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 47 of 54




      127. Defendants showed deliberate indifference through their

reckless or intentional failures to take any actions to safeguard Mr.

Pettiway’s rights, safety, and well-being. Defendants’ conduct was

objectively unreasonable.

      128. Defendants’ conduct in violation of Mr. Pettiway’s Eighth

Amendment rights caused Mr. Pettiway’s death. Each Defendants was in a

position to avert Mr. Pettiway’s murder and, due to their deliberate

indifference, failed to do so.

      129. Plaintiff seeks compensatory and punitive damages due to

Defendants’ deliberate indifference, in an amount to be determined by the

jury, together with interest, reasonable attorneys’ fees, and the costs of this

action.




                                    - 47 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 48 of 54




                            COUNT TWO
 Violation of the Eighth Amendment to the United States Constitution
                          and 42 U.S.C. § 1983
           Deliberate Indifference to Serious Medical Need
  (Against Defendant Prison Supervisors and Defendant Unknown
                         Correctional Officers)

      130. Plaintiff incorporates by reference each and every allegation

contained in paragraphs 1-118 as if set forth fully herein.

      131. Plaintiff, as the personal representative of the estate of Decedent

Terry Terrell Pettiway, brings this claim against Defendant Prison

Supervisors and Defendant Unknown Correctional Officers for depriving

Mr. Pettiway of the right to treatment for a serious medical need in violation

of the Eighth Amendment.

      132. Defendant Prison Supervisors and Defendant Unknown

Correctional Officers, while acting under color of state law, acted recklessly

or intentionally in depriving Mr. Pettiway of his rights under the Eighth

Amendment to the United States Constitution.              Defendant Prison

Supervisors and Defendant Unknown Correctional Officers knew of or

should have known that Mr. Pettiway was in serious need of medical


                                    - 48 -
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 49 of 54




treatment after being attacked, and failed to obtain medical treatment for

him or take steps to warn others that Mr. Pettiway needed medical

attention. Given the severity of Mr. Pettiway’s wounds, his medical need

was so obvious that even a lay person would easily recognize the necessity

for a doctor’s attention.

      133. Defendant Prison Supervisors and Defendant Unknown

Correctional Officers delayed medical treatment to Mr. Pettiway, leaving

his fellow inmates to transport him to prison facilities and to perform CPR.

The immediate failure to provide treatment, and the delay in bringing Mr.

Pettiway to the hospital, resulted in his death after being brutally stabbed

by a fellow inmate or inmates.

      134. Plaintiff seeks compensatory and punitive damages due to

Defendant Prison Supervisors and Defendant Unknown Correctional

Officers’ deliberate indifference, in an amount to be determined by the jury,

together with interest, attorneys’ fees, and the costs of this action.




                                     - 49 -
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 50 of 54




                             COUNT THREE
                            Ala. Code § 6-5-410
                             Wrongful Death
                         (Against All Defendants)

       135. Plaintiff incorporates by reference each and every allegation

contained in paragraphs 1-118 as if set forth fully herein.

       136. Plaintiff brings this cause of action under Alabama Code § 6-5-

410.

       137. Defendants’ wrongful act, omission, or negligent conduct, as

described herein, caused the death of Mr. Pettiway while incarcerated at the

St. Clair Prison.

       138. Defendants had a duty to protect Mr. Pettiway from known and

unreasonable risks of serious harm, including homicide, by another inmate.

       139. Given the well-documented culture of violence at St. Clair in the

media and in court documents, risk of inmate-on-inmate homicide at St. Clair

was foreseeable.

       140. Defendants disregarded the known risk of harm to Mr. Pettiway

by failing to enact or follow reasonable policies and procedures designed to


                                    - 50 -
       Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 51 of 54




provide adequate security and supervision; failing to properly staff the St.

Clair Prison with prudent and well-trained correctional officers; failing to

address known security deficiencies, such as lack of intercoms, security

cameras, and mirrors; and failing to properly monitor and supervise the

Yard, including the porch of the P/Q housing unit.

      141. Because of the relationship between the Defendants and Mr.

Pettiway, as well as the foreseeability of the harm that ultimately befell Mr.

Pettiway, Defendants are liable for the criminal acts of the third-party

assailant or assailants.

      142. As a direct and proximate result of Defendants’ wrongful

conduct, Mr. Pettiway was brutally stabbed to death by another inmate on

the porch of the P/Q housing unit.

      143. Plaintiff seeks punitive damages in an amount to be determined

by the jury, together with interest, reasonable attorneys’ fees, and the costs

of this action.




                                     - 51 -
      Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 52 of 54




                            PRAYER FOR RELIEF

      WHEREFORE,         Plaintiff    Carrie    Jean   Huffman,   as   Personal

Representative of the Estate of Terry Terrell Pettiway, Deceased,

respectfully requests that the Court:

      (a)   grant judgment in Plaintiff’s favor on each of Counts One, Two,

            and Three asserted herein;

      (b)   award compensatory damages against Defendants, jointly and

            severally, in an amount to be determined;

      (c)   award punitive damages against Defendants, jointly and

            severally;

      (d)   award reasonable attorneys’ fees and the costs of litigation; and

      (e)   award such other and further relief as the Court may deem just,

            proper, and equitable.

                                     JURY DEMAND

      Plaintiff hereby demands a trial by jury pursuant to Federal Rule of

Civil Procedure 38(b) on all issues so triable.

      Respectfully submitted this 31st day of August, 2020.
                                       - 52 -
Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 53 of 54




                            s/Laura S. Gibson
                            Laura S. Gibson
                            Alabama Bar No. 8271-O74L
                            lgibson@whitearnolddowd.com
                            WHITE ARNOLD & DOWD P.C.
                            2025 Third Avenue North, Suite 500
                            Birmingham, AL 35203
                            Telephone: (205) 323-1888
                            Facsimile: (205) 323-8907

                            Of Counsel:

                            Steven M. Bierman, pro hac vice
                            application forthcoming
                            sbierman@sidley.com
                            John J. Kuster, pro hac vice
                            application forthcoming
                            jkuster@sidley.com
                            Julia Bensur, pro hac vice
                            application forthcoming
                            jbensur@sidley.com
                            Patricia Butler, pro hac vice
                            application forthcoming
                            pbutler@sidley.com
                            Leslie Kuhn-Thayer, pro hac vice
                            application forthcoming
                            lkuhntha@sidley.com
                            Zachary Payne, pro hac vice
                            application forthcoming
                            zpayne@sidley.com
                            SIDLEY AUSTIN LLP
                            787 Seventh Avenue
                            New York, NY 10019
                            - 53 -
Case 4:20-cv-01293-CLM Document 1 Filed 08/31/20 Page 54 of 54




                            Telephone: (212) 839-5300
                            Facsimile: (212) 839-5599

                            Gregory K. Smith, in his personal
                            capacity, pro hac vice
                            application forthcoming
                            gs8287@att.com
                            208 S. Akard St., Office 3042
                            Dallas, TX 75202
                            Telephone: (214) 757-3480

                            Ellen Spano, Attorney
                            espano7@gmail.com, pro hac vice
                            application forthcoming
                            2 Woodhill Drive
                            Maplewood, NJ 07040
                            Telephone: (973) 809-4185

                            Attorneys for Plaintiff Carrie Jean
                            Huffman, as Personal Representative of the
                            Estate of Terry Terrell Pettiway, Deceased




                            - 54 -
